                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                     Civil No. 17-846 (DSD/TNL)

James Bigham, John Quarnstrom,
Robert Vranicar, Jim Bowman,
Mike McCauley and Matt Fairbanks
as Trustees of the Sheet Metal
Local #10 Control Board Trust Fund,
and the Sheet Metal Local #10 Control
Board Trust Fund,

                Plaintiffs,

v.

Conditioned Air, Inc.,

                Defendants.


     Amy L. Court, Esq. and McGrann Shea Carnival Straughn & Lamb,
     Chtd, 800 Nicollet Mall, Suite 2600, Minneapolis, MN 55402,
     counsel for plaintiffs.

     Glen R. McCluskey, Esq. and McCluskey Law Office, 2016
     Marshall Ave., St. Paul, Minnesota 55104, counsel for
     defendant.


     This matter is before the court upon plaintiffs’ motion for

summary judgment.   Defendant Conditioned Air, Inc. did not submit

an opposition to the motion.      Based on the file, record, and

proceedings herein, the court determines that the facts and law

support the entry of judgment in favor of plaintiffs. Accordingly,

IT IS HEREBY ORDERED that:

     1.    Plaintiffs’ motion for summary judgment [ECF No. 33] is

granted;

     2.    Judgment in the amount of $397,665.00 is entered against

defendant and in favor of plaintiffs for delinquent contributions
and double interest for the audit period of January 1, 2012 through

October 18, 2017;

     3.     Plaintiffs shall be awarded their reasonable attorneys’

fees and costs pursuant to 29 U.S.C. § 1132(g)(2) and the parties’

contract.   Plaintiffs shall submit an itemized motion seeking fees

and costs pursuant D. Minn. LR 54.3 within 30 days of the entry of

judgment together with a calculation of interest; and

     4.     Defendant’s counterclaim is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: December 10, 2018


                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court
